DETAILED ACTION
1.	The communication is in response to the application received 04/23/2021, wherein claims 1-3 are pending and are examined as follows. Note that 17/238,742 is a continuation of 16/302,688, filed 11/19/2018, now U.S. Patent No. 11,039,175 B2.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,039,175 B2, hereinafter referred to as 175. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the claims in the Instant Application where both pertain to systems and methods for varying quantization parameters. The primary difference is that patented claim 1 also recites “wherein the chroma coding block is misaligned with the luma coding tree block”; hence, instant claims 1-3 are broader versions of claim 1 in 175. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cote et al. (WO 2015/035092 A2), in view of Pu et al. (US 2015/0365671 A1), hereinafter referred to as Cote and Pu, respectively.
Regarding claim 1, Cote discloses, “A method of decoding video data, the method comprising: receiving level values corresponding to a chroma coding block [See e.g., Figs. 18-19 (HEVC coder). Also see for e.g., pg. 32 lines 7-13 with respect to receiving chroma quantization information at decoder 1910, where said chroma quantization information refers to quantized transform coefficients (pg. 32 lines 7-12). Quantized transform coefficients refer to transform coefficient levels (i.e., level values) as per para 0025 of PGPUB ], wherein the chroma coding block, is one of a plurality of chroma coding blocks resulting from partitioning a chroma coding tree block, [the foregoing is based on the block partitioning quad-tree structure of HEVC. Please see Examiner’s responses above.] the chroma coding tree block and a corresponding luma coding tree block form a coding tree unit, [it is known that HEVC is based on a block partitioning quad-tree structure where the concept of a CTU includes a CTB with luma samples and two corresponding CTBs of chroma samples to facilitate decoding samples of a CTU. See for e.g., para 0131-0133 in Pu (below). Please see Examiner’s responses above.] the corresponding luma coding tree block is partitioned into luma coding blocks  [Also refer to HEVC standard regarding block partitioning described by a quad-tree. Please see Examiner’s responses above] and the luma coding blocks are organized into quantization groups such that a plurality of luma quantization parameters are determined for the luma coding tree block; [see Cote pg. 14 lines 4-6 where parameter diff_cu_qp_delta_depth defines quantization groups for luma QPs] Although Cote discloses the foregoing elements with reference to the HEVC standard, Cote does not explicitly teach “identifying one of the plurality of luma quantization parameters that is mapped to the chroma coding block; deriving a predictive chroma quantization parameter for the chroma coding block by using a value derived from the luma quantization parameter as an index in a look-up table; determining a chroma quantization parameter for the chroma coding block by adding a delta quantization parameter to the predictive quantization parameter, wherein the delta quantization parameter is associated with each of the plurality of chroma coding blocks; and generating transform coefficient values based on the determined quantization parameter for the chroma coding block” Pu on the other hand from the same or similar field of endeavor is found to disclose “identifying one of the plurality of luma quantization parameters that is mapped to the chroma coding block; [Pu determines a luma QP value (para 0063 Eq. 5) that is used in equations 7 and 8 (para 0066) for determining the indexes qPiCb and qPiCr. Both indexes are used to map the luma QP values to their corresponding chroma values (para 0066)] deriving a predictive chroma quantization parameter for the chroma coding block by using a value derived from the luma quantization parameter as an index in a look-up table;” [Pu’s indexes (above) are based on the determined luma QPs (para 0066). Since the indexes qPi allow one to determine the variable Qpc (i.e., chroma QP) as shown in Table 2 (para 0067) which shows Qpc as a function of qPi for chroma array type =1. Thus, it stands to reason this analogously functions as a look-up table]determining a chroma quantization parameter for the chroma coding block by adding a delta quantization parameter to the predictive quantization parameter, wherein the delta quantization parameter is associated with each of the plurality of chroma coding blocks;[see e.g., Pu equations 9-10. Also note in Cote, one or more initial sets of chroma quantization parameter (QP) offset values are identified from which a set of chroma QP values can be computed. See for e.g., Fig. 13  and claim 1 of Cote] and generating transform coefficient values based on the determined quantization parameter for the chroma coding block” [See inverse quantization of a coefficient block via unit 154 in Pu Fig. 3 which yields transform coefficient values. Also note Cote Fig. 19 for inverse quantizing the chroma quantization information using the calculated QP which in turn generates transformed coefficient values] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the picture processing capability disclosed by Cote to add the teachings of Pu as above to provides coding techniques that allow for determining quantization parameter (QP) values and delta QP values to quantize escape pixel values of palette coded blocks at the video encoder/decoder (abstract).
Regarding claim 2, claim 2 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware/software required to implement the coding steps, reference Cote’s electronic system 2000 in Fig. 20 and corresponding text for support.
Regarding claim 3, claim 3 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware/software required to implement the coding steps, reference Cote’s electronic system 2000 in Fig. 20 and corresponding text for support.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486